Citation Nr: 1755308	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-25 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1988 to June 1991.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO denied the claim for lack of new and material evidence.  

In September 2016, the Board found that the prior January 1999 rating decision did not become final because the Veteran submitted new evidence within one year, which was not determined to be new and material.  Thus, the Board remanded the matter for further development.  On remand the RO issued a supplemental statement of the case and adjudicated the claim for service connection on the merits.  The matter returns for appellate review. 

The Board has recharacterized the Veteran's claim as one for an acquired psychiatric disorder due to the multiple psychiatric health disorders noted in the claims file.  See Clemmons v. Shinseki, 23 Vet. App. 1. 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if the Veteran's claim does not specifically identify those disorders).   

Following review of the record, the issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and the Appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds a remand is necessary in this matter for further evidentiary development.  

The Veteran asserts that he developed an acquired psychiatric disorder during active duty and has continued to have a psychiatric disorder since service.  Specifically, in October 2009, the Veteran stated that he had "a mental breakdown that caused my bipolar disorder."  

The Veteran's service treatment records indicate he was admitted to an inpatient hospital in December 1990 for complaint of memory loss, depression, and suicide ideation.  On admission, no thought or mood disturbance was noted, and he was diagnosed with adult anti-social behavior, marital problems, and alcohol abuse in remission.  A Medical Evaluation Board that was convened in February 1991 determined the Veteran had temporal lobe epilepsy, and recommended he be discharged from active service. 

Post-service medical records reflect that the Veteran has been seen on multiple occasions for mental disorders including an inpatient hospitalization for suicide ideation in November 2000.  His treatment records indicate diagnoses of bipolar disorder, adjustment disorder with mixed anxiety and depression, and personality disorder.  

Pursuant to the Board's September 2016 remand, the Veteran was afforded a VA examination in December 2016.  The examiner diagnosed the Veteran with mood disorder not otherwise specified (NOS) and personality disorder unspecified and Cluster B personality with narcissistic and anti-social features.  The examiner further concluded that the Veteran's mental disorders were less likely as not caused by or as a result of a disease or injury in service to include any possible mental health breakdown based on primarily the lack of mental health diagnosis in service and upon separation as well as existence of preservice conditions to include alcohol use since age 13.  This opinion is inadequate because it contains facts but does not provide a reasoned medical explanation why the lack of diagnosis or treatment in service supports his conclusion that the Veteran's acquired psychiatric disorder is not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (A medical examination report or opinion must also contain not only clear conclusions with supporting data but also a reasoned medical explanation connecting the two).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As noted above, the record shows the Veteran was diagnosed with acquired psychiatric disorders including adjustment disorder, bipolar disorder, anxiety, and depression during the appeals period.  The examiner should have discussed whether any of these acquired psychiatric disorders were related to service, even if they have since resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowksy v. Shinseki, 26 Vet. App. 289 (2013.  Therefore, a remand is required to obtain another examination.  A new examination and opinion-based on full review of the record and supported by a stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:


1. The Agency of Original Jurisdiction (AOJ) should obtain and associate any outstanding VA and private treatment records since October 2013.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination by a new VA examiner, who is an appropriate medical professional,  to ascertain whether any acquired psychiatric disorder is established by the record.  The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed. 

A.	Identify the nature of each of the Veteran's acquired psychiatric disorders that meet the Diagnostic and Statistical Manual of Mental Disorder, Fifth Edition (DSM-5). 

B.	For any diagnosed psychiatric condition, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder(s) was/were incurred in or caused by service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

C.	If a previously diagnosed disorder is no longer present, the examiner should explain why (i.e., whether the disorder resolved or whether it was misdiagnosed).

D.	If the examiner finds that there is a psychiatric disorder that existed prior to service, the examiner should state:

	i) whether it CLEARLY AND UNMISTAKABLY EXISTED PRIOR TO SERVICE.

	If the psychiatric disorder clearly and unmistakably existed prior to service, then a determination should be made as to whether the disorder was aggravated in service.  The examiner should state:
	ii) whether there is CLEAR AND UNMISTAKABLE EVIDENCE THAT THE PRE-EXISTING PSYCHIATRIC DISABILITY WAS NOT AGGRAVATED during service.

	If there is an increase, the examiner should state:

	iii) whether the increase WAS CLEARLY AND UNMISTAKABLY due to the natural progression of the disease.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  If utilizing references within the electronic claims file, the examiner should clearly provide an identifier.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner should also be aware that in rendering an opinion, it must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

3.  After completing the above actions, readjudicate the claim on appeal. If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


